Appeal from an order of the Family Court, Ontario County (Frederic T. Henry, Jr., J.H.O.), entered March 3, 2006 in a proceeding pursuant to Family Court Act article 6. The order, among other things, denied the petition.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Contrary to the contention of respondent father, Family Court did not err in denying his petition seeking a change in custody inasmuch as he failed to establish a “ ‘change in circumstances which reflects a real need for change to ensure the best interest] of the child’ ” (Matter of Amy L.M. v Kevin M.M., 31 AD3d 1224, 1225 [2006], quoting Matter of Irwin v Neyland, 213 AD2d 773, 773 [1995]). Here, the father established that respondent mother no longer relied on him for child care assistance in excess of the visitation set forth in the parties’ custody and visitation agreement because she moved and changed school districts. He did not allege that the mother is an unfit parent, nor did he establish that the existing custodial and visitation arrangement is contrary to the child’s best interests. We thus conclude that the court’s determination has a sound and substantial basis in the record and should not be disturbed (see Matter of Green v Mitchell, 266 AD2d 884 [1999]). Present—Gorski, J.P., Smith, Centra, Lunn and Peradotto, JJ.